Per Curiam.
This action was brought in the municipal court of Duluth to recover rent claimed to be due from defendant to plaintiff. Defendant interposed a counter*534claim for work and labor, the allegations of which plaintiff denied in his reply. The only question litigated on the trial was whether defendant was entitled to recover up.on this counterclaim. The jury by their verdict found for defendant, awarding to him a part of the amount claimed. Plaintiff moved for judgment or a new trial and appealed to the district court from an order denying the same, where the order was affirmed. Plaintiff then appealed to this court.
The only question presented is whether the verdict is supported by sufficient evidence. Our examination of the records leads to the conclusion that the verdict is sufficiently supported, and the order of the district court must be affirmed. The jury were justified in finding an implied promise to pay for the work and labor claimed to have been performed by defendant. The assignment of error challenging the admission of certain evidence is not considered, for the reason that the alleged error was not included in the motion for a new trial. The sole ground of that motion was the alleged insufficiency of the evidence.
Order affirmed.